UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                      No.96-50241
                                    Summary Calendar



UNITED STATES OF AMERICA,
                                                                         Plaintiff-Appellee,

                                          versus

ADRIAN J. CROOK,
                                                                      Defendant-Appellant.




                       Appeal from the United States District Court
                           for the Western District of Texas
                             USDC No. MO-95-CR-54 (2)

                                     October 11, 1996
Before POLITZ, Chief Judge, JONES and SMITH, Circuit Judges.

PER CURIAM:*

       Counsel for Adrian J. Crook has filed a brief as required by Anders v. California,

386 U.S. 738, 744 (1967). Our independent review of the brief and record discloses no

nonfrivolous issue. Accordingly, appointed counsel is dismissed fromfurther responsibilities

herein and the appeal is DISMISSED.

   *
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
2